DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 9-17, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/256/22.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US PGPub 2017/0309723, hereinafter referred to as “Ando”) in view of Shimizu (US PGPub 2010/0151693, hereinafter referred to as “Shimiz”).
Ando discloses the semiconductor device as substantially as claimed.  See figures 1-24B. and corresponding text, where Ando shows, an FDSOI device structure, comprising at least: a silicon substrate (figures 24A and 24B; [0098]); a buried oxide layer disposed on the silicon substrate (figures 24A and 24B; [0098]); a SiGe channel disposed on the buried oxide layer, wherein a thickness of the SiGe channel is in a range of 60-100 .ANG. (figures 24A and 24B; [0098]); a metal gate, wherein sidewalls are arranged to attach to sides of the metal gate (figures 24A and 24B; [0098]); and a source region and a drain region disposed on at both sides of the metal gate, wherein the source and the drain regions are built in a raised SiGe layer (figures 24A and 24B; [0098]).
Ando fails to show, in claim 1, a nitrogen passivation layer disposed on the SiGe channel layer.
Shimizu teaches, in claim 1, a nitrogen passivation layer disposed on the SiGe channel layer.  In addition, Shimizu provides the advantages of improving degradation of the interface characteristics and reliability in the transistors ([0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a nitrogen passivation layer disposed on the SiGe channel layer, in the device of Ando, according to the teachings of Shimizu, with the motivation of improving degradation of the interface characteristics and reliability in the transistors.
Ando in view of Shimizu shows, in claim 2, wherein a thickness of the buried oxide layer is in a range of 100-300 .ANG (figures 24A and 24B; [0098])..
Ando in view of Shimizu shows, in claim 3, wherein a thickness of the nitrogen passivation layer is in a range of 2-20 .ANG. (figures 24A and 24B; [0098]).
Ando in view of Shimizu shows, in claim 4, wherein the metal gate comprises a first stack structure and a second stack structure disposed on the first stack structure; wherein the first stack structure comprises, sequentially arranged from low to upper end, a gate oxide layer structure, a high-k dielectric layer structure, and a TiN layer structure; are and wherein the second stack structure comprises, sequentially arranged from low to upper end, a TaN layer, a TiN layer, a TiAl layer, and an aluminum layer (figures 24A and 24B; [0098]).
Ando in view of Shimizu shows, in claim 5, wherein a thickness of the gate oxide layer structure is in a range of 6-15 .ANG (figures 24A and 24B; [0098])..
Ando in view of Shimizu shows, in claim 6, wherein a thickness of the high-k dielectric layer structure is in a range of 15-30 .ANG. (figures 24A and 24B; [0098]).
Ando in view of Shimizu shows, in claim 7, wherein a thickness of the TiN layer structure is in a range of 15-30 .ANG. (figures 24A and 24B; [0098]).
Ando in view of Shimizu shows, in claim 8, wherein the sidewalls comprises a SiCN structure or a SiOCN structure (figures 24A and 24B; [0098]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898